Citation Nr: 1200032	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO. 09-25 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a right ankle disorder, including claimed posttraumatic arthritis and degenerative joint disease.

2. Entitlement to service connection for a right foot disorder, including claimed posttraumatic arthritis and degenerative joint disease.

3. Whether new and material evidence has been received to reopen a claim for service connection for low back pain. 

4. Entitlement to service connection for low back pain.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from July 1986 until December 1994. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. That rating decision denied service connection for a right ankle condition and a bilateral foot condition, and denied reopening a claim for low back pain. 

In a September 2011 rating decision, the RO subsequently granted service connection for a left foot disability, specifically tendonitis. The Veteran has not filed a notice of disagreement with that decision and that claim is not currently before the Board.

The Board notes that the RO associated pertinent evidence with the claim file following the issuance of the June 2011 supplemental statement of the case. That evidence was not accompanied by a waiver of RO consideration. However, because the Board is reopening the claim for service connection for low back pain, the Veteran is not prejudiced by the Board's initial consideration of this evidence. 38 C.F.R. § 20.1304(c).

The issues of service connection for issues of a right ankle disorder, a right foot disorder, and low back pain are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. In a May 1995 rating decision, the RO initially denied the claim for service connection for low back pain. The RO notified the Veteran of his right to appeal, but the Veteran did not appeal that decision. 

2. The evidence submitted since the May 1995 rating decision was not previously submitted to agency decision makers, is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of service connection for low back pain. 


CONCLUSIONS OF LAW

1. The May 1995 rating decision that denied service connection for low back pain 
is final. 38 U.S.C.A. § 7105 (West 2002); C.F.R. § 20.1103 (2011). 

2. New and material evidence has been received to reopen the claim for service connection for low back pain. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Preliminary Matters: Duties To Notify And Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim. 

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide. 38 C.F.R. § 3.159(b) (2011). 

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of VCAA. See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004). 

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006). In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection. 

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied. 

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial. 

In light of the favorable action taken in this decision that new and material evidence has been received to reopen a claim for service connection for low back pain, and the finding that remand for additional development of the claim on the merits is required, the Board finds that further discussion of VCAA compliance as to this issue is not warranted at this time. 

II. Analysis 

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. 

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30   (2000). 

Because the Board has the jurisdictional responsibility to consider whether it was proper to reopen the claim, the Board will determine whether new and material evidence has been received and, if so, consider entitlement to service connection on the merits. Jackson v. Principi, 265 F.3d 1366, 1369  (Fed Cir. 2001). 

Here, the Veteran seeks to reopen a previously denied claim for service connection for low back pain. In May 1995, the RO denied the Veteran's claim for low back pain. The Veteran did not appeal the decision. 

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier. 38 U.S.C.A. §§ 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103. Thus, the May 1995 rating decision is final. 

However, if new and material evidence is presented or secured with regard to a claim that was disallowed, the Board must reopen the claim and review the former disposition of the claim. See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.156, 20.1105. 

New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In its May 1995 rating decision, the RO denied service connection for low back pain on the basis that there was no evidence of a permanent residual or chronic disability following treatment in service. The RO noted that the February 1995 VA examiner had found the Veteran to complain of low back pain, but that there were no findings of chronic condition to account for it at the VA examination or in the service treatment records. 
 
Of record at the time of the May 1995 rating decision were the Veteran's service treatment records, which show that he complained of low back pain throughout service. For example, a September 1988 service treatment record showed that the Veteran complained of low back pain, but that the examiner believed it to be due to viral gastroenteritis. In September 1991, the Veteran also complained of low back pain. The service treatment records also showed that the Veteran made mid- and upper back complaints, as noted in an October 1991 physical therapy note. The October 1994 separation examiner found the spine to show discomfort and that the Veteran reported recurrent back pain.

Following his December 1994 discharge from service, the Veteran received a general VA examination in February 1995. A February 1995 VA x-ray report showed that the Veteran had no significant pathological findings of the lumbosacral spine. The examiner found some tenderness in the upper lumbar area on full flexion and noted that the Veteran had essentially full range of motion. The examiner diagnosed him with low back pain.

The evidence submitted subsequent to the May 1995 rating decision includes VA medical records showing continued treatment for low back pain. 

In May 2011, the Veteran was afforded a VA examination. The examiner diagnosed the Veteran with degenerative disc disease of the lumbosacral spine and opined that the Veteran's chronic back condition was not as likely as not first manifested by back symptoms in service.

The Veteran received another VA examination in July 2011. The examiner opined that it is less likely than not that the current lumbar spine strain with bulging disc was manifested with symptoms that the Veteran had while in service. The examiner found that the symptoms that the Veteran had while in service were not consistent with the current symptoms and findings. The examiner explained that the Veteran had thoracic spine muscle pain in service, rather than a L5 bulging disc. The examiner also found that the thoracic spine condition was not ongoing and was not likely to have caused the L5 condition. 

As noted previously, the May 1995 rating decision denied service connection for low back pain on the basis that there was no evidence of a permanent residual or chronic disability following treatment in service. The RO also found no chronic low back condition. 

In Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010), the Court, interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." 

The Court emphasizes that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim." 

The Court further held that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA." 

Given the Veteran's statements as to a continuity of low back pain since service, the medical evidence showing treatment for low back pain, and the new VA examination evidence of a current low back disorder, the evidence is "material" when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 

Therefore, the Veteran's claim of service connection for low back pain is reopened. See 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for low back pain.  


REMAND

In an October 2007 statement, the Veteran claimed that his physical training in service, which included running in combat boots, caused injury to his feet and ankles. He reported that he had posttraumatic arthritis that caused pain. The Veteran has also essentially claimed to have back pain due to service.

The RO arranged for the Veteran to receive VA examinations in May 2011 and July 2011, which provided medical opinions on the etiology of the Veteran's claimed left foot, left ankle, and low back disorders. 

Following the May 2011 VA examinations, the RO issued a supplemental statement of the case in June 2011, for the bilateral foot disorder and low back pain claims. In a September 2011 rating decision, the RO granted service connection for the left ankle disability and a left foot disability.

However, the RO did not issue a supplemental statement of the case following the July 2011 examination for the back. Additionally, although the May and June 2011 VA examinations did not provide an etiology opinion regarding the right ankle, the May 2011 VA examination did include an examination of the right ankle. Neither the claims file nor the Virtual VA file indicates that the RO issued a supplemental statement of the case for the right ankle claim following the examinations, and the Veteran did not file a waiver of RO consideration of that evidence. Thus, the Board must remand the right ankle issue so that the RO/AMC may review the evidence and, if the right ankle claim remains denied, include such evidence in a supplemental statement of the case. 38 U.S.C.A. § 19.37. 

The Board also notes that following its consideration of the July 2011 VA examination for the left foot, the RO granted service connection for a left foot disorder, specifically tendinitis, in a September 2011 rating decision. However, the Veteran has not received a VA medical opinion on the etiology of the claimed right foot disorder. 

The Veteran's February 1986 enlistment examination noted that the Veteran had moderate pes planus. The Veteran's service treatment records subsequently showed that the Veteran received treatment for pes planus while in service. 

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates both that the disease or injury existed before acceptance and enrollment, and that it was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1137; see also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir., 2004). If the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection rather than for service-connected aggravation. Id. However, the record does not indicate that the RO made a determination on whether the Veteran's pes planus pre-existed service or was aggravated by service, under 38 C.F.R. § 3.306. 

The July 2011 VA examiner diagnosed the Veteran with bilateral pes planus and hallux valgus. The VA examiner opined that pes planus often progresses to become symptomatic and was the likely cause for the hallux valgus. Given the evidence of record, a VA medical opinion is necessary to determine whether the Veteran has a current right foot disorder that developed in service or if the Veteran's pes planus pre-existed service and was aggravated by service. If the examiner finds that the pes planus pre-existed service, the examiner should also opine on whether the Veteran has a right foot disorder that developed secondary to the pes planus.

The Board also notes that the last VA medical records associated with the claims file were from October 2008 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from October 2008 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. After any additional records are associated with the claims file, the RO/AMC should readjudicate the Veteran's claim for service connection for a right ankle disorder. 

The RO/AMC should review each claim based on all the evidence provided since the June 2009 statement of the case, for the right ankle claim. If the benefit sought on appeal is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

3. After the requested medical records have been associated with the claims file, the RO/AMC shall forward the claims file to the July 2011 VA examiner to provide an addendum to July 2011 VA examination report. If the July 2011 VA examiner is not available, the claims file should be forwarded to another qualified examiner. No further examination of the Veteran is necessary, unless the examiner determines otherwise. 

Based on examination findings, as well as a review of the claims file, including treatment records, the Veteran's statements, and a copy of this remand, the examiner is requested to render opinions as to the following:

(a) Whether the pes planus pre-existed service and  the pes planus was aggravated during service, that is that there is clear and unmistakable evidence that: 1) the pes planus underwent an increase in severity during service that was due to natural progression of the disease/disability or 2) that there was no increase in the pes planus in service.

(b) The examiner should also opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any other right foot disorder found to be present had its onset in, was aggravated by, or is otherwise related to service. 

The examiner is directed to reconcile any opinions that may be inconsistent with the results of his/her findings on examination. In discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of the disorder, as well as the medical evidence of record, including service treatment records. The rationale for all opinions expressed should be provided in a legible report.

4. When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence, including consideration of the question of whether the Veteran had pre-existing pes planus that was aggravated by service. If the benefit sought is not granted, the Veteran shall be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


